DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 26-32 must be renumbered to claims 25-31.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 discloses, “the entire first ferroelectric material is a crystalline orthorhombic phase hafnium oxide material having an orthorhombic phase at each level of the insulating layers.”  The specification as currently discloses states the “first ferroelectric material layer 542 comprises an orthorhombic phase hafnium oxide layer including at least one dopant selected from Al, Zr or Si” and a "ferroelectric material refers to a crystalline material” (¶[0062] of current Application). As shown in Fig. 5H shows the first ferroelectric material extending from at each level of the insulating layers however the Application does not explicitly disclose any details about the orthorhombic phase at each level of the insulating layers. As such this is a new matter rejection. 
Claim 23 discloses, “the entire second ferroelectric material is a crystalline orthorhombic phase hafnium oxide material having an orthorhombic phase at each level of the insulating layers.”  The specification as currently discloses states the “first ferroelectric material layer 542 comprises an orthorhombic phase hafnium oxide layer including at least one dopant selected from Al, Zr or Si” and a "ferroelectric material refers to a crystalline material” (¶[0062] of current Application). Further, the Applicant discloses, “the second ferroelectric material layer (544) may include any ferroelectric material that may be used for the first ferroelectric material layer (542) (¶[0064]) As shown in Fig. 5H shows the second ferroelectric material extending from at each level of the insulating layers however the Application does not explicitly disclose any details about the orthorhombic phase at each level of the insulating layers. As such this is a new matter rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a second ferroelectric material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 requires a second 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 10, 21-23, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. [US 2019/0296122 A1], “Ino.”

Regarding claim 1, Ino discloses a memory device (Fig. 6 and 7), comprising: 
an alternating stack (12 & WL) of insulating layers (Fig. 7, 12) and electrically conductive layers (¶[0102]) comprising gate electrodes (WL) located over a substrate (¶[0100] teaches a substrate, though not illustrated); 
a vertical semiconductor channel (Fig. 7, 10) vertically extending through the alternating stack (as show); and 

Further, the language of "exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers", does not distinguish the claim from the structural limitations of the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2112.01.

Regarding claim 2, Ino disclose claim 1, Ino further discloses a vertical stack of ferroelectric memory cells (31-33) is located at each level of the electrically conductive layers (WL, as shown in Fig. 7).

Regarding claim 3, Ino discloses claim 2, Ino further discloses each of the gate dielectric portions (40) comprises a respective portion of a gate dielectric layer that vertically extends from a bottommost one of the electrically conductive layers to a topmost one of the electrically conductive layers (as shown in Fig. 7).

Regarding claim 5, Ino discloses claim 1, Ino further discloses each of the insulating layers (Fig. 7, 12) contacts the first ferroelectric material and each of the insulating layers (12) is spaced from a second ferroelectric material contained within the second ferroelectric material layer (62) of the memory film by inter-ferroelectric dielectric material portions (41) of the memory film which are located between the first ferroelectric material layer (61) and the second ferroelectric material layer (62, as shown in Fig. 7). 

Regarding claim 9, Ino discloses claim 1, Ino further discloses an inter-ferroelectric dielectric layer (41) located between the first ferroelectric material layer (61) and the second ferroelectric material layer (62). 

Regarding claim 10, Ino discloses claim 9, Ino further discloses the inter-ferroelectric dielectric layer vertically extends from a first horizontal plane including a bottom surface of a bottommost one of the electrically conductive layers to a second horizontal plane including a top surface of a topmost one of the electrically conductive layers (as shown in Fig. 7).

Regarding claim 21, Ino discloses claim 1, Ino further discloses the first ferroelectric material (Fig. 7, 61) continuously extends vertically from the bottommost one of the insulating layers to the topmost one of the insulating layers, and exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers. (The Examiner notes that the “spontaneous electrical polarization” is a material property and since the material is ferroelectric, the material will perform as required by the claim. Further, the language of "exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers", does not distinguish the claim from the structural limitations of the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2112.01.

Regarding claim 22, Ino discloses claim 21, Ino further discloses the entire first ferroelectric material (61) is a crystalline orthorhombic phase hafnium oxide material having an orthorhombic phase at each level of the insulating layers (¶[0110] teaches the first ferroelectric material (61) is hafnium oxide and ¶[0055] teaches the orthorhombic hafnium oxide and ¶[0128] teaches the annealing process as such the entire first ferroelectric material (61) is a crystalline orthorhombic phase hafnium oxide ).

Regarding claim 23, Ino discloses claim 1, Ino further discloses the entire second ferroelectric material (62) is a crystalline orthorhombic phase hafnium oxide material having an orthorhombic hafnium oxide and ¶[0128] teaches the annealing process as such the entire second ferroelectric material (61) is a crystalline orthorhombic phase hafnium oxide).

Regarding claim 29, Ino discloses a memory device (Fig. 6 and 7) comprising: 
an alternating stack of insulating layers (12) and electrically conductive layers (WL) (as shown in Fig. 7) comprising gate electrodes (¶[0102] teaches the conductive layers are gate electrodes)  and located over a substrate (¶[0100] teaches a substrate, though not illustrated); 
a vertical semiconductor channel (Fig. 7, 10) vertically extending through the alternating stack (as shown in Fig. 7); and 
a stack (as shown in Fig. 7) located between the vertical semiconductor channel (10) and the electrically conductive layers (WL), the stack including, from one side to another, a first ferroelectric material layer (61), a second ferroelectric material (62), and a gate dielectric layer (40) that contacts the vertical semiconductor channel (10), wherein the second ferroelectric material layer extends vertically from a bottommost one of the insulating layers to a topmost one of the insulating layers (as shown), the entire second ferroelectric material layer is crystalline (¶[0110 teaches the material is ferroelectric material, ¶[0128] teaches the annealing process as such the entire second ferroelectric material (62) is a crystalline orthorhombic phase hafnium oxide), and the entire second ferroelectric material layer exhibits spontaneous electrical polarization in an absence of an external electric field. The Examiner notes that the 
Further, the language of "exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers", does not distinguish the claim from the structural limitations of the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2112.01.

Regarding claim 30, Ino discloses claim 29, Ino further discloses the first ferroelectric material layer (61) extends vertically from a bottommost one of the insulating layers to a topmost one of the insulating layers (as shown in Fig.7), the entire first ferroelectric material layer is crystalline, and the entire first ferroelectric material layer exhibits spontaneous electrical polarization in an absence of an external electric field. (¶[0110 teaches the material is ferroelectric material, ¶[0128] teaches the annealing process as such the entire second ferroelectric material (61) is a crystalline orthorhombic phase hafnium oxide), and the entire second ferroelectric material layer exhibits spontaneous electrical polarization in an absence of an external electric field. The Examiner notes that the “spontaneous electrical polarization” is a material property and since the material is ferroelectric, the material will perform as required by the claim.
Further, the language of "exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers", does not distinguish the claim 

Regarding claim 31, Ino discloses claim 30, Ino further discloses the entire first ferroelectric material layer is a crystalline orthorhombic phase hafnium oxide material layer having an orthorhombic phase (¶[0110 teaches the material is ferroelectric material, ¶[0128] teaches the annealing process as such the entire first ferroelectric material (61) is a crystalline orthorhombic phase hafnium oxide).

Regarding claim 32, Ino discloses claim 31, Ino further discloses the entire second ferroelectric material layer is a crystalline orthorhombic phase hafnium oxide material layer having the orthorhombic phase (¶[0110 teaches the material is ferroelectric material, ¶[0128] teaches the annealing process as such the entire second ferroelectric material (62) is a crystalline orthorhombic phase hafnium oxide).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. [US 2019/0296122 A1], “Ino” as applied to claim 1 above, and further in view of Rabkin et al., [US 2015/0076586 A1], “Rabkin”.

Regarding claim 4, Ino discloses claim 2, Ino further discloses a plurality of memory stack structures (Fig. 6, MS), wherein each of the memory stack structures comprises a memory film and an additional vertical semiconductor channel (as shown in Fig. 7 and ¶[0096]), and the memory film comprises the vertical stack of ferroelectric memory cells: drain regions (SGD) and a source region (CSL) (Fig. 6).  While Ino provided the circuit diagram and a portion of the memory structure, Ino does not provide layout for a plurality of memory stack structures vertically extending through the alternating stack, drain regions contacting a top end of a respective one of the vertical semiconductor channels and having a doping of an opposite conductivity type of the vertical semiconductor channels: and a source region located in a semiconductor material layer underlying the alternating stack and located in, or on, the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to have a plurality of memory stack structures with source and drain regions connected to the semiconductor channels as taught in Rabkin in the device of Ino such that a plurality of memory stack structures vertically extending through the alternating stack, drain regions contacting a top end of a respective one of the vertical semiconductor channels and having a doping of an opposite conductivity type of the vertical semiconductor channels: and a source region located in a semiconductor material layer underlying the alternating stack and located in, or on, the substrate because including multiple memory structures  will create a three-dimensional NAND memory string (¶[0018] of Rabkin).

Regarding claim 6, Ino discloses claim 1, Ino does not discloses barrier dielectric portions located between the electrically conductive layer (WL) and the first ferroelectric material.
However, Rabkin discloses a NAND string memory device with conductive layers (Fig. 1L, 42) and a memory stack (50). The interface between the conductive layers and memory stack is a barrier layer (82) which serves as an insulating layer for the gate electrode (¶[0034] and ¶[0042]) 
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to include a barrier layer as taught in Rabkin in the device of Ino such that barrier dielectric portion located between the electrically conductive layer (WL) and the first ferroelectric material because the layer will serve as an insulating layer between the conducting part and memory layer (¶[0099] of Rabkin).

Regarding claim 26, Ino discloses claim 1, Ino does not a barrier dielectric spacer in contact with a bottom surface of the first ferroelectric material layer.
However, Rabkin discloses a NAND string memory device with conductive layers (Fig. 1L, 42) and insulating layers (32) stack. Rabkin discloses forming a trench in the stack, then forming a blocking dielectric layer (52L) as a liner in the trench. A charge storage layer (54L) is formed on the blocking dielectric layer resulting in blocking dielectric spacer in contact with a bottom surface of the charge storage layer.  The blocking dielectric layer function as the control gate dielectric between the second material layers (42) and the charge storage layer (54L). 


Regarding claim 27, Ino as modified discloses claim 26, while Ino does not show the substrate in Fig. 7, Ino discloses the substrate comprises a silicon material layer (¶[0027]) which is in contact with the alternating stack (¶[0100]). Ino in view of Rabkin disclose the barrier dielectric spacer comprises an oxide of a semiconductor material of the semiconductor material layer (Ino in view of Rabkin discloses the barrier layer (Fig. 1L, 52L) includes silicon oxide ¶[0048] of Rabkin).  The combination does not explicitly disclose the substrate is in contact with a bottom end of the vertical semiconductor channel.
However, Rabkin discloses a NAND string memory device with conductive layers (Fig. 1L, 42) and insulating layers (32) stack formed on a substrate (10). Rabkin discloses a trench is then formed in the stack, then a blocking layer dielectric (Fig. 1J, 52). A charge storage layer (54) is formed on the blocking dielectric layer resulting in blocking dielectric spacer in contact with a bottom surface of the charge storage layer.  Further, the semiconductor material layer (Fig. 1l, 60C) formed in the trench and is in contact with the semiconductor substrate (10).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to have the substrate is in contact with a bottom end of the vertical semiconductor channel as taught in Rabkin in the device of Ino because such a 

Regarding claim 28, Ino as modified discloses claim 26, Ino in view of Rabkin discloses the barrier dielectric spacer comprises an opening therethrough (Rabkin discloses the barrier layer (Fig. 1L, 52L)).  The combination does not explicitly disclose the vertical semiconductor channel is in direct contact with a sidewall of the barrier dielectric spacer located at the opening through the barrier dielectric spacer.
However, Rabkin discloses a NAND string memory device with conductive layers (Fig. 1L, 42) and insulating layers (32) stack formed on a substrate (10). Rabkin discloses a trench is then formed in the stack, then a blocking layer dielectric (Fig. 1J, 52) is formed within the trench with an opening at the bottom. A charge storage layer (54) is formed on the blocking dielectric layer resulting in blocking dielectric spacer in contact with a bottom surface of the charge storage layer.  Further, the semiconductor material layer (Fig. 1l, 60C) formed in the trench and is in contact with the semiconductor substrate (10) and the blocking layer dielectric (52).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to have the vertical semiconductor channel is in direct contact with a sidewall of the barrier dielectric spacer located at the opening through the barrier dielectric spacer as taught in Rabkin in the device of Ino because such the opening in the blocking dielectric layer allows for a connection between the substrate and the semiconductor channel region will provide a source/drain contact region for the memory device (¶[0029] of Rabkin).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. Applicant has argued, “the portions of hafnium oxide layers 61, 62, 63 of Ino located at levels of insulating layers 12 of Ino are amorphous rather than crystalline”, and “Ino does not disclose a ferroelectric material layer that exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers", see remarks on pages 9-15. 
The Examiner respectfully disagrees.  Ino discloses the first ferroelectric layer (61) and second ferroelectric layer (62) are made of the same ferroelectric material Hf2O (¶[0110 teaches the material is ferroelectric material). While the material was amorphous, the device undergoes an anneal treatment that converts the layers into a crystalline layer  (¶[0055] teaches the orthorhombic hafnium oxide and ¶[0128] teaches the annealing process as such the first and second ferroelectric material (61, 62) is a crystalline orthorhombic phase hafnium oxide ). With regards to “a ferroelectric material layer that exhibits spontaneous electrical polarization in an absence of an external electric field at each level of the insulating layers,” the Examiner notes that this is a material property and given the material is crystalline orthorhombic phase hafnium oxide it will perform the function of exhibiting spontaneous .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891